 1
 2
 3                        UNITED STATES DISTRICT COURT
 4                     SOUTHERN DISTRICT OF CALIFORNIA
 5
     UNITED STATES OF AMERICA,               Case No.: 19-cr-5091-JLB
 6
                                             ORDER AND JUDGMENT
 7               Plaintiff,
           v.
 8
 9   ASHU KUMAR (1),
     RAVINDERBIR SINGH (2),
10
11               Defendants.
12
13        Upon application of the United States and good cause appearing thereof,
14        IT IS HEREBY ORDERED that the Indictment in the above-entitled case is
15 dismissed without prejudice.
16
17 DATED: 1/16/2020
18
                                                     __________________________
19                                                   HON. JILL L. BURKHARDT
20                                                   United States Magistrate Judge
21
22
23
24
25
26
27
28
